DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 05/16/2022. Claims 1, 4, 8, 12, and 15 are amended. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Allowable Subject Matter
Claims 1-20 are allowed.
The invention relates to various methods and systems are provided for autonomous signing management for a key distribution service ("KDS"). In operation, a key request from a KDS client device is received at a KDS server. The key request is associated with a security token of a signing entity caller or verifying entity caller, and a signature descriptor. The signature descriptor supports signing data with an encryption key and verifying a signature with a decryption key. The signing entity caller or the verifying entity caller is authenticated based on the corresponding security token and signature descriptor. The encryption key or the decryption key associated with the key request is generated. The encryption key or the decryption key is generated based on authenticating using the security token and the signature descriptor. The encryption key or the decryption key is communicated to a KDS client device the KDS client to sign data or decrypt a signature.
This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 05/16/2022 pages 12-13 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP1302.14).
Any comments Applicants considers necessary must be submitted no later than
the payment of the Issue Fee and to avoid processing delays, should preferable
accompany the Issue Fees. Such submission should be clearly labeled "Comments on
Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS,
312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production
Control branch in Publications or faxed to post-allowance papers correspondence
branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if
any questions at (703) 305-8497.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496